Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 16, the phrase “the noose portion exhibits…the noose thereby maintaining any set size under at least five pounds of tension” is confusing since it is unclear if “the noose portion” is the same structure as “the noose”.

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


	Claims 8-13, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Norton (US 2289802) in view of Cheng et al. (US 7066113) and Ollstein (US 3096741).
For claim 8, Norton teaches an animal control implement comprising: 
(a)    a non-metallic lead portion (2);
(b)    a single non-metallic human handler loop portion (6) which is attached to the lead portion;
(c)    a single non-metallic animal control noose portion (4), which is attached to the lead portion; and
(d)    a metallic mechanism (12) to extend and contract the diameter of the noose portion configured to:
(i)    securely retain a size adjustment when the noose portion is under tension; and
(ii)    enable size adjustments when the noose portion is without tension;
thereby enabling a human and animal to undergo security screening at the same time while tethered to each other.  
	Norton teaches most of the claimed invention except for: 1) attached to the lead portion via a weave type interface; 2) attached to the lead portion via a braided connection; and 3) a non-metallic mechanism.
	Regarding 1) and 2), Ollstein teaches that it is old and well known in the art of animal control implement to attach one lead portion to another via a weave type interface and/or a braided connection (at 25 in figure 1).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the mechanism of Norton so as to attach one lead portion to another via a weave type interface and/or a braided connection, in a similar manner as taught in Ollstein, in order to create a stronger bond between two attaching lead portions.
Regarding 3), Cheng et al. teach that it is old and well known in the art to provide a non-metallic mechanism (60).   It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the mechanism of Norton so as to include the use of a non-metallic mechanism, in a similar manner as taught in Cheng et al., since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use and/or the availability of the material.
	For claim 9, Norton as modified by Cheng et al. and Ollstein (emphasis on Cheng et al.) teach wherein the non-metallic mechanism is at least one soft sliding tensioner (60).
	For claim 10, Norton as modified by Cheng et al. and Ollstein (emphasis on Cheng et al.) teach wherein the at least one soft sliding tensioner (60) is at least one sliding disk tensioner (60).
For claim 11, Norton as modified by Cheng et al. and Ollstein (emphasis on Cheng et al.) teach most of the claimed invention except for three sliding disk tensioners.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Norton as modified by Cheng et al. and Ollstein so as to include an additional sliding disk tensioner where it is needed, since it has been held that mere duplication of the essential working parts of a device involves only routing skill in the art.
For claim 12, as described above, Norton as modified by Cheng et al.  and Ollstein teach most of the claimed invention except for mentioning wherein the sliding disk tensioner includes two slots that are about 0.2 inch (5 mm) wider than the thickness of the non-metallic noose portion.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Norton as modified by Cheng et al. and Ollstein so as to include the sliding disk tensioner includes two slots that are about 0.2 inch (5 mm) wider than the thickness of the non-metallic noose portion, since to do so would be considered as a matter of design choice depended on the intended use of the user, wherein no stated problem is solved, or any new or unexpected result achieved.
For claim 13, as described above, Norton as modified by Cheng et al.  and Ollstein teach most of the claimed invention except for mentioning wherein the non-metallic lead portion, loop portion, noose portion, and mechanism to extend and contract the diameter of the noose portions are comprised primarily of leather.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Norton as modified by Cheng et al. and Ollstein at the time of the invention since the modification is merely the selection of a known material selected for intended use. It is merely the selection of a known material selected for its overall cost of manufacturing.
For claim 15, Norton as modified by Cheng et al. and Ollstein (emphasis on Norton) teach wherein the single non-metallic human handler interface loop portion (6) is attached to the lead portion in a uniformly fixed manner (at member (8) in Figure 1).
For claim 16, Norton as modified by Cheng et al. and Ollstein teach most of the claimed invention except for mentioning wherein a static coefficient of friction greater than or equal to about 0.55 and the noose maintaining any set size under at least five pounds of tension.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Norton as modified by Cheng et al. and Ollstein so as to include a static coefficient of friction greater than or equal to about 0.55, since it has been held that where routine testing and general experimental conditions are present, discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  In addition, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Norton as modified by Cheng et al. and Ollstein so as to include the noose maintaining any set size under at least five pounds of tension, since it has been held that where routine testing and general experimental conditions are present, discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  
	Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over the references as applied to claim 8 above, and further in view of Liu (US 5893339).
For claim 14, the references as applied to claim 8 above teach most of the claimed invention except for mentioning a non-metallic separate body strap portion connected to the noose portion via supporting straps.
Liu teaches that it is old and well known in the art to provide a non-metallic separate body strap portion (1,2) connected to the noose portion (3) via supporting straps.   
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of the references as applied to claim 8 above so as to include the use of a non-metallic separate body strap portion, in a similar manner as taught in Liu, in order to provide an additional support which enables the user to manipulate the movement of the pet.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 8-16 are rejected on the ground of nonstatutory double patenting over claims 1-8 of prior U.S. Patent No. 10,772,301, since the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: “an animal control implement comprising: a non-metallic lead portion; a single non-metallic human handler loop portion which is attached to the lead portion; a single non-metallic animal control noose portion, which is attached to the lead portion; and a metallic mechanism to extend and contract the diameter of the noose portion configured to: securely retain a size adjustment when the noose portion is under tension; and enable size adjustments when the noose portion is without tension; thereby enabling a human and animal to undergo security screening at the same time while tethered to each other”.
Furthermore, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent.  See In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968).  See also MPEP § 804.


Conclusion
	Note, although the examiner recites certain excerpts for the prior art, MPEP 2141.02 VI states “PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS”.  
	The prior arts Chirico (US 8327808) and Liu (US 5893339) teach an animal control implement having lead portion and human handler interface loop portion similar to Applicant’s invention.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRINH T NGUYEN whose telephone number is (571)272-6906.  The examiner can normally be reached on Monday-Friday 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRINH T NGUYEN/Primary Examiner, Art Unit 3644